Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Itou (US. 2008/0160813 A1) teaches “A connector, comprising: a housing; a front seal to be arranged to face a front surface of the housing; and a front wall to be arranged to face a front surface of the front seal, wherein: the housing includes a cavity, a terminal fitting being arranged in the cavity, a deflectable locking lance projecting into the cavity, the locking lance locking the terminal fitting, and a space located in a deflection direction of the locking lance, the front wall includes a detection piece projecting rearward, the front seal includes a detection-side seal hole to be held in close contact with a base end side of the detection piece, and the base end side of the detection piece has a circular cross-sectional shape corresponding to the detection-side seal hole.”(Connector fig. 1, front seal portion 27, housing 20, cavity 21, terminal fitting 40, and locking lance 22)
Itou (US. 2008/0160813 A1) does not teach “a tip side of the detection piece being inserted into the space and facing the locking lance from below, thereby causing the locking lance to lock the terminal fitting.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with 
Claims 2-4 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831